Citation Nr: 0833978	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  05-10 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased rating for a lumbar spine 
disability, currently evaluated as 20 percent disabling.

3.  Entitlement to effective date earlier than January 9, 
1991, for the award of a 10 percent disability evaluation for 
the veteran's lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1969 to September 
1970.
        
The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 2003 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in St. Petersburg, Florida, that denied the 
benefits sought on appeal.  The RO in Montgomery, Alabama, is 
currently handling the matter.  
	
In June 2007 the Board remanded the matter for additional 
development.  That development having been completed, the 
claim has been returned to the Board and is now ready for 
appellate disposition.

The Board notes that an appeal of the issue of entitlement to 
service connection for post-traumatic stress disorder has 
been perfected, and although it was not included in the last 
remand, it is nonetheless properly before the Board.  The 
Board additionally notes that while the RO characterized this 
issue as requiring new and material evidence, new and 
material evidence is not required for this claim.  A review 
of the record reveals no rating decision on this issue prior 
to October 2003.  It appears the RO characterized the issue 
this way based only on a letter from the RO to the veteran 
dated from October 2002.  This does not constitute a prior, 
final rating decision and new and material evidence is not 
necessary for this claim.

The earlier effective date issue is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence does not show a current diagnosis of PTSD.

2.  The veteran's lumbar spine disability is not manifested 
by a severe limitation of motion of the lumbar spine with 
symptoms such as a severe listing of the whole spine to the 
opposite side, a positive Goldthwaite's sign, a marked 
limitation of forward bending, a loss of lateral motion, or 
narrowing or irregularity of the joint space, or by flexion 
of the thoracolumbar spine limited to 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not 
been met.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2007).
	
2.  The criteria for a rating in excess of 20 percent for the 
veteran's lumbar spine disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5295 (regulations 
effective September 23, 2002), General Rating Formula for 
Diseases and Injuries of the Spine (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claim
The veteran contends he has PTSD as the result of events from 
service.  Service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military duty.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  
	
Establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See 38 C.F.R. § 3.304(f).  The United States Court 
of Appeals for Veterans Claims (Court) has taken judicial 
notice of the mental health profession's adoption of the 
DSM-IV as well as its more liberalizing standards to 
establish a diagnosis of PTSD.  The Court acknowledged the 
change from an objective "would evoke . . . in almost 
anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as 
noted by the Court, a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 
140-141 (1997).  

Here, the medical evidence does not show the veteran has a 
current diagnosis of PTSD.  While the record clearly shows 
the veteran has sought psychiatric treatment over the years, 
a diagnosis of PTSD has never been rendered.  This is so in 
spite of the fact that throughout the medical record, the 
veteran has contended he has PTSD and has recounted stressors 
from military service.  VA treatment records instead show 
that in January 2007, January 2006, December 2005, and August 
2005, for example, the veteran's only psychiatric diagnosis 
was of cocaine and cannabis dependence in remission.  On 
separate occasions in May 2003 he was diagnosed with 
polysubstance dependence and cocaine dependence.  A separate 
VA treatment record from May 2003 noted the veteran had 
"earlier sought dx of PTSD," but again, the examiner 
rendered no diagnosis of PTSD.  In October 2001 the veteran 
was diagnosed with alcohol and cocaine abuse, and PTSD was 
ruled out.  There is no evidence to the contrary of this in 
the claims file.  For these reasons, the Board cannot find 
the veteran meets the first requirement of service connection 
for PTSD.  Where the medical evidence establishes that a 
veteran does not currently have a disorder for which service 
connection is sought, service connection for that disorder is 
not authorized under the statues governing veterans' 
benefits.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  Further 
discussion of the veteran's stressors and a nexus to service 
is not warranted and the veteran's claim must be denied.

In reaching this decision the Board considered the veteran's 
arguments in support of his assertion that he has PTSD 
related to service.  The veteran, as a lay person untrained 
in the field of medicine, is not competent to offer an 
opinion on this matter. See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992). These arguments do not provide a factual 
predicate upon which compensation may be granted.

The Board notes that certain diseases, chronic in nature, may 
be presumed to have been incurred in service, if the evidence 
shows that the disease became manifest to a degree of 10 
percent or more within one year from separation from active 
service, even though there is no evidence of the disease 
during service. 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 
3.307(a), 3.309(a).  Psychoses have been identified as such a 
chronic disease subject to presumptive service connection.  
38 C.F.R. § 3.309 (2007).  However, the file does not show a 
diagnosis of, or any reference to PTSD from within one year 
from separation from service.  Accordingly, the presumption 
for service connection for chronic diseases does not apply.

For all of these reasons, the veteran's claim for service 
connection for PTSD is denied.

Increased Rating Claim
At the outset, the Board notes that the veteran failed to 
appear for the VA examination scheduled for May 2008 pursuant 
to the last remand.  In addition, as the Board noted in the 
June 2007 remand, the VA examination of November 2004 was not 
informed by a review of the veteran's claims file.  However, 
as this claim is for an increased rating and the focus is on 
the veteran's current state of disability, the Board does not 
find the November 2004 VA examiner's findings lack probative 
value in the adjudication of this claim.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The assignment of a particular diagnostic code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which diagnostic 
code or codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

The Board observes that an unappealed rating decision of 
December 1970 granted service connection for the veteran's 
back disability.  While the veteran's entire history is 
reviewed when making a disability determination, 38 C.F.R. 
§ 4.1, where service connection has already been established 
and an increase in the disability rating is at issue, it is a 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

In June 2003 the veteran filed a claim for an increased 
rating, and in an October 2003 rating decision, the subject 
of this appeal, the veteran's 10 percent rating was increased 
to 20 percent, effective from the date of his June 2003 
claim.  Accordingly, the issue at bar currently is whether 
the veteran is entitled to a rating in excess of 20 percent 
for his back disability.

The criteria for rating diseases and injuries of the spine 
changed effective September 26, 2003. 66 Fed. Reg. 51,454-58 
(Aug. 27, 2003) as corrected 69 Fed. Reg. 32, 449 (2004) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 
5243 (2005)).  VA also amended the criteria for rating 
intervertebral disc syndrome effective September 23, 2002, 67 
Fed. Reg. 54,349 (Aug. 22, 2002) (codified initially at 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003) and currently at 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2005)).  The 
disability is rated according to the older rating criteria 
prior to the date of the amendment and according to the newer 
criteria beginning on the effective date of the change in the 
rating criteria.  VAOPGCPREC 7-2003. 

As the veteran's claim for an increased rating was filed in 
June 2003, both the current version of the rating schedule, 
effective September 26, 2003, and the prior version of the 
rating schedule, effective September 23, 2002, apply to the 
veteran's claim.  However, the evidence does not reveal that 
the veteran is entitled to a rating in excess of 20 percent 
under either version of the rating schedule.  

The veteran's back disability has been rated under diagnostic 
code (DC) 5295, the code for lumbosacral strain.  Taking the 
former version of the rating schedule first, the next higher 
rating of 40 percent is warranted only where the lumbosacral 
strain can be characterized as "severe," with listing of 
the whole spine to the opposite side, a positive 
Goldthwaite's sign, a marked limitation of forward bending in 
the standing position, a loss of lateral motion with osteo-
arthritic changes, a narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  The evidence here does not support such a rating.  
At a November 2004 VA examination, flexion was to 60 degrees, 
extension was to 30 degrees, left and right lateral bending 
was to 40 degrees, and left and right lateral rotation was to 
30 degrees.  At an October 2003 VA examination, flexion was 
114 degrees, extension was 21 degrees, left lateral flexion 
was to 24 degrees, and right lateral flexion was to 30 
degrees.  Normal flexion of the thoracolumbar spine is zero 
to 90 degrees, extension is zero to 30 degrees, left and 
right lateral flexion are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 degrees.  See 38 C.F.R. 
§ 4.71a, Note(2) to General Rating Formula for Diseases and 
Injuries of the Spine (2007). The Board cannot find that the 
ranges of motion in the medical evidence demonstrate a marked 
limitation of forward bending, or a loss of lateral motion.  

In addition, there has been no evidence of any listing of the 
spine or a positive Goldthwaite's sign.  The medical evidence 
also does not reveal any abnormal mobility on forced motion.  
X-rays taken for the October 2003 VA examination were normal 
and did not show narrowing or irregularity of joint space.  
For all of these reasons, a higher rating is not warranted 
under DC 5295 under the former version of the rating 
schedule.  

The Board has also considered the application of other 
diagnostic criteria under the former version of the rating 
schedule to determine whether a rating in excess of 20 
percent is possible.  Taking the codes in numerical order, DC 
5285 is not applicable because there is no evidence of a 
vertebral fracture.  To the contrary, x-rays taken in October 
2003 revealed no fractures.  Diagnostic Code 5286 does not 
apply to the veteran's claim because the measurements of the 
veteran's range of motion listed above do not support the 
existence of ankylosis of the entire spine.  There are no 
findings of ankylosis in the medical record.  Diagnostic 
codes 5287-5288 do not apply because they pertain to portions 
of the spine not currently on appeal.  Diagnostic code 5289 
does not apply because, again, the measurements of the 
veteran's range of motion do not support the existence of 
ankylosis of the lumbar spine.  Diagnostic codes 5290-5291 
pertain to portions of the spine not currently on appeal.  

Under DC 5292, a 40 percent evaluation is warranted where the 
limitation of motion can be characterized as "severe."  The 
Board does not find that the ranges of motion listed above 
amount to a "severe" limitation of motion of the lumbar 
spine.  While the veteran displayed decreased motion in 
forward flexion, essentially all other range of motion 
measurements taken at both VA examinations were normal or 
close to normal.  As such, DC 5292 cannot provide the basis 
for an increase.   
	
Diagnostic Code 5293, the code for intervertebral disc 
syndrome, allows for a 40 percent rating where there is 
evidence of incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past twelve months.  Note 1 to the regulation defines an 
incapacitating episode as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  There is no evidence of any incapacitating 
episodes as defined by VA in the medical record.  

Diagnostic Code 5293 additionally allows for separate 
neurological ratings.  However, the only evidence of 
neurological symptomatology associated with the veteran's 
back disability is the veteran's own subjective complaints in 
this regard.  For example, in a May 2007 private medical 
report, the veteran stated he suffers from some radicular 
component to his back disability.   However, the examiner's 
objective findings were normal.  The veteran's neurological 
motor functioning was grossly intact, and sensory functioning 
was slightly decreased below the ankles due to his diabetes.  
Similarly, VA treatment providers in June 2007 and March 2007 
found the veteran has paresthesias that is likely due to his 
diabetes.  A VA provider in March 2006 found the veteran's 
back disability was "w/o radiation or concern for neurologic 
component."  At the VA examination in November 2004, the 
veteran displayed no motor weakness, no sciatic tension, 
normal reflexes, and a normal sensory examination.  The VA 
examiner in October 2003 also found the veteran had a normal 
neurological examination.  As such, a separate neurological 
evaluation is not appropriate for the veteran's back 
disability.
	
The Board does not find that the remaining diagnostic code, 
DC 5294, is raised by the medical evidence.  As such, it has 
not been shown that the veteran is entitled a rating in 
excess of 20 percent under the former version of the rating 
schedule.  

Under the current version of the rating criteria, 40 percent 
evaluation is warranted where forward flexion of the 
thoracolumbar spine is limited to 30 degrees or less, or 
where there is favorable ankylosis of the entire 
thoracolumbar spine.  Flexion at the November 2004 VA 
examination was to 60 degrees, and flexion at the October 
2003 VA examination was to 114 degrees.  In addition, the 
complete ranges of motion listed above do not support the 
existence of ankylosis of the entire thoracolumbar spine.  
The current version of the rating schedule also allows a 
rating of 40 percent where there is intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months.  Again, there have been no documentations of 
incapacitating episodes requiring bed rest prescribed by a 
physician and treatment by a physician.  Additionally, the 
current regulations allow for separate neurological 
evaluations, but this is not warranted based on the medical 
evidence.

For all of these reasons a rating in excess of 20 percent is 
not warranted under any version of the rating criteria.  In 
reaching this conclusion, the Board has considered all 
applicable statutory and regulatory provisions to include 38 
C.F.R. §§ 4.40 and 4.59 as well as the holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), regarding functional 
impairment attributable to pain, particularly in light of the 
fact that the appellant contends his disability is 
essentially manifested by pain.  The Board is cognizant of 
the veteran's complaints of pain that appear throughout the 
medical record.  However, the November 2004 VA examiner made 
no findings of limitation of motion due to pain.  While the 
October 2003 VA examiner and a private medical provider in 
May 2007 found some evidence of painful motion and weakness, 
no specificity was provided as to what, if any, amount of 
motion was lost due to pain.  This evidence is similarly 
devoid from the VA and private treatment notes of record.  
Accordingly, the Board finds that the 20 percent assigned 
adequately compensates the veteran for the level of 
impairment caused by his back disability.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
August 2004, April 2004, and September 2003 provided the 
veteran with an explanation of the type of evidence necessary 
to substantiate his claims, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  The most recent 
letter of August 2004 specifically informed the veteran that 
he should submit any additional evidence that he had in his 
possession.  Also, a separate letter of April 2008 provided 
the appellant with information concerning the evaluation and 
effective date that could be assigned should his claims be 
granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.

Not all of the veteran's duty-to-assist letters were provided 
before the adjudication of his claims.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claims were subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  For all of these reasons, the Board concludes that 
the appeal may be adjudicated without a remand for further 
notification.  

The Board additionally calls attention to the Court's recent 
decision in Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. January 30, 2008), which pertains to increased rating 
claims.  In Vazquez-Flores, the Court found that, at a 
minimum, adequate VCAA notice requires that VA notify the 
claimant that, to substantiate such a claim: (1) the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
	
In this case, the Board is cognizant that the VCAA letters do 
not contain the level of specificity set forth in Vazquez-
Flores.  However, the Board does not find that any such 
procedural defect constitutes prejudicial error in this case 
because of evidence of actual knowledge on the part of the 
veteran and other documentation in the claims file reflecting 
such notification that a reasonable person could be expected 
to understand what was needed to substantiate the claim.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

As to the first element of Vazquez-Flores, the August 2004, 
April 2004, and September 2003 notice letters advise the 
veteran that to substantiate his claim, he must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  In addition, the Board calls attention to the 
veteran's correspondence with VA during the course of this 
appeal and statements made to VA providers in which the 
veteran described the effect of the service-connected 
disability on employability and daily life.  These statements 
indicate an awareness on the part of the veteran that 
information about such effects is necessary to substantiate a 
claim for a higher evaluation.  The Court in Vazquez-Flores 
held that actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim." Id., slip op. at 12, citing 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  This 
showing of actual knowledge satisfies the first requirement 
of Vazquez-Flores.

As for the second element, the Board finds that the veteran 
has received at least general notice and is aware that his 
back disability is rated under diagnostic codes that require 
specific measurements in order for a higher rating to be 
awarded.  The October 2003 rating decisions include a 
discussion of the rating criteria utilized in the present 
case, and the February 2005 statement of the case and June 
2008 supplemental statement of the case additionally set 
forth the rating criteria applicable to the veteran's claim.  
The veteran's representative has discussed the veteran's 
ranges of motion and provided argument in this regard, both 
pursuant to the current and prior versions of the rating 
criteria.  As such, the Board finds the veteran is aware of 
the requirements for an increased evaluation pursuant to the 
applicable diagnostic criteria, and such action thus 
satisfies the second notification requirement of Vazquez-
Flores.

As for the third element, the April 2008 notice letter, which 
contain discussion pursuant to Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), specifically informs the veteran that his 
disability may be rated from 0 percent to 100 percent, and 
that the rating is based on the nature and symptoms of the 
condition, the severity and duration of the symptoms, and the 
impact of the condition and symptoms on employment.  This 
directly satisfies the third notification element of Vazquez-
Flores.
        
As to the fourth element, the April 2008 letter also informs 
the veteran that VA will help him in obtaining records 
relevant to his claim not held by a federal agency, including 
records from state or local governments, private doctors or 
hospitals, or current or former employers.  As such, this 
letter satisfies the fourth notification element of Vazquez-
Flores. 

For all of these reasons, the Board concludes that the appeal 
may be adjudicated without a remand for further notification.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, 
the Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue has been obtained.  His service 
medical records and post service treatment records have been 
obtained.  He was afforded the opportunity for a hearing and 
has been provided VA examinations.  The Board does not have 
notice of any additional relevant evidence which is available 
but has not been obtained.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the veteran's 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  


ORDER

Service connection for post-traumatic stress disorder is 
denied.

An evaluation in excess of 20 percent for the veteran's 
lumbar spine disability is denied.


REMAND

In a May 1991 rating decision the veteran's lumbar spine 
disability evaluation was increased from a noncompensable 
rating to a 10 percent rating.  In August 1991 the veteran 
submitted a letter in which he clearly expressed his 
disagreement with the effective date of this 10 percent 
rating, arguing that the effective date should be the date of 
his discharge from service.  Where an SOC has not been 
provided following the timely filing of a notice of 
disagreement, a remand, not a referral to the RO, is required 
by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO should issue an SOC with respect 
to the issue of entitlement to an 
effective date earlier than January 9, 
1991, for the award of a 10 percent 
disability evaluation for the veteran's 
lumbar spine disability.  The appellant 
should be advised of the time period in 
which a substantive appeal must be filed 
in order to obtain appellate review of 
those issues. The claims file should be 
returned to the Board for further 
appellate consideration only if the 
appellant files a timely substantive 
appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


